DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 09/27/2021.  Claims  remain pending in the application. Claims 1, 12, and 18 are independent.

Drawings
Applicant argues on Page 11 of the Remarks regarding to Drawings that "… it is noted that reference character 1114 is named and discussed at paragraph [0137] of the specification: …" and "… it is noted that the toolbox panel 912 depicted in FIG. 9 is a panel in the left global panel area 922, while the toolbox panel 1114 in FIG. 11d is a panel that resides in the right global panel area 928. Accordingly, two different reference numbers have been used to differentiate between these two separate panels, the common names notwithstanding".  However, the specification for paragraph [0137] quoted in the Page 11 of Remarks is from the specification originally filed on 09/27/2019, which has been amended on 01/05/2021 as follows:

    PNG
    media_image1.png
    227
    679
    media_image1.png
    Greyscale

As shown above, all the reference characters "1114" are replaced by "912" and are no longer mentioned in the specification.  Also, as shown in FIGS. 11d and 11e below, both the toolbox panel 912 in FIG. 11e and the toolbox panel 1114 in FIG. 11d reside in the right global panel area in addition to toolbox panel 912, which resides in the left global panel area, is referred in FIG.9 with paragraph [0124].  Therefore, the toolbox panel 1114 in FIG. 11d should be toolbox panel 912 to overcome Drawing objection.

    PNG
    media_image2.png
    599
    898
    media_image2.png
    Greyscale




The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1114 in FIG. 11d (according to the specification amended on 01/05/2021).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "912" in FIGS. 9 and 11e with ¶¶ [0124] and [0137] (according to specification and drawings amended on 01/05/2021) and "1114" in FIG. 11d (according to drawings amended on 01/05/2021) have both been used to designate Toolbox panel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Claim Objections
According to Page 12 of the Remarks, ' … since the abbreviation HMI - rather than the expanded name "human machine interface" - is used in the claim, necessitating use of the article "an" rather than "a" ', the previous objection to Claim 6 is withdrawn but new objections are raised on Claims 16 and 22 because of inconsistent uses of article "a" or "an" for HMI.  Applicant's amendment to claims also raises new issues; therefore, the remaining objections are shown below.
Claim1, 15-16. and 24 are objected to because of the following informalities:  
in Claim 1, line 23, "the user interface is configured to" appears to be "the user interface component is configured to";
in Claim 15, line 3, "nodes representing elements of the industrial automation project" appears to be "nodes representing the elements of the industrial automation project" because "an explorer panel that facilitates exploration of elements of the industrial automation project" has been recited in its based Claim 12;
in Claim 16, line 1, "The method of claim 14" appears to be "The method of claim 12
in Claim 16, line 9 and Claim 22, line 10, "a HMI view tab" appears to be "an HMI view tab" according to Page 12 of the Remarks;
in Claim 24, lines 1-2, "aspects of the industrial automation project" appears to be "the aspects of the industrial automation project" because "industrial design input that defines aspects of an industrial automation project" has been recited in its based Claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, the previous rejections are withdrawn.  Applicant's amendment to claims also raises the following new rejections. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a controller view that renders, as the content icons, icons representing industrial control routines organized according to industrial controllers on which the routines execute, and an HMI view that renders, as the content icons, icons representing visualization applications according to visualization servers on which the visualization applications execute" in lines 4-9, which rendering the claim indefinite because both ".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-12, 15, and 17-18, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al. (US 2010/0222902 A1, published on 09/02/2010), hereinafter Eldridge in view of Kordasiewicz et al. (US 2018/0032518 A1, filed on 09/15/2017), hereinafter Kordasiewicz and Jones et al. (US 2012/0029661 A1, published on 02/02/2012), hereinafter Jones.

Independent Claim 1
Eldridge disclose a system for developing industrial applications (Eldridge, FIG. 1; ¶¶ [0083] and [0244]: a "configurator" apparatus can be used to model and define control algorithms for process control, environmental control, industrial and other control systems) (Eldridge, ¶ [1971]: framework services will be available to the application developer when creating IDA applications), comprising: 
a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components (Eldridge, 11 in FIG. 1; ¶¶ [0012] and [0246]: general purpose computers, e.g., workstations, running software that permit an engineer or operator to graphically model a device, process or system; a memory and a processor are inherit from a workstation), the executable components comprising: 
a user interface component configured to render an industrial integrated development environment (IDE) development interface and to receive, via interaction with the development interface, industrial design input that defines aspects of an industrial automation project (Eldridge, FIGS. 68-69, 71-72, 95, 113-115, and 120; ¶¶ [0252]-[0253], [1080], [1256], and [1979]: IDA for use modeling and configuring wherein the development interface comprises: 
one or more workspace canvases configured to facilitate development of a selected aspect of the industrial automation project (Eldridge, 3 in FIG. 120; ¶¶ [1979] and [1985]-[1992]: IDA editor runs in a generic editor frame composed of six major GUI components: menu bar; tool bars; a tabbed editor window, or view; a tabbed tree control; palette(s); output/message window, wherein the tabbed editor window allows the user to create and modify configuration objects in various ways; FIGS. 71-72; ¶ [1261]: Composite Block Definitions define the blocks, block parameters, internal connections, and externally exposed connection points for a Composite Block; user assigns block parameter value overrides and connections within the Composite Block), and 
an explorer panel that facilitates browsing of elements of the industrial automation project (Eldridge, 4 in FIG. 120; ¶¶ [1979] and [1993]-[1996]: IDA editor runs in a generic editor frame composed of six major GUI components: menu bar; tool bars; a tabbed editor window, or view; a tabbed tree control; palette(s); output/message window, wherein the tree control allows the user to quickly navigate to various portions of the configuration; FIG. 68; ¶¶ [1080] and [1082]: Project Manager is the navigator's and 
a project generation component configured to generate system project data based on the industrial design input (Eldridge, ¶ [0253]: editors are used by the implementation creator to create/generate and maintain standard control scheme definition objects distributed with the implementation and by users to create/generate their own plant control schemes; ¶ [1256]: allowing new Blocks to be added by dragging and dropping from a palette of available Blocks and positioning and connecting Blocks through mouse actions; ¶¶ [1975]-[1977]: allows the developer to create a graphical editor in which objects are created/generated via drag/drop from the System Tree, and connected by dragging one or more depictions of objects to a target object), 
wherein the explorer panel comprises explorer icons  (Eldridge, 4 in FIG. 120; FIGS. 68-69, 42-43, 95, and 113-115; ¶¶ [0552]-[0560]: displaying different icons in system tree view to represent different supported object/view types, e.g., Components, Library, Type Hierarchy, Network Hierarchy, Workspaces, Report Manager, etc.), 
the viewing categories comprise at least: an application view that lists applications associated with the industrial automation project (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; blocks specifying the control application are contained within the Control Processor; the Control Levels act as a logically named container for control applications; the control levels provide a hierarchy structure following the IAS S88 standard; the control naming hierarchy implemented by IAS does not address the top two levels of the IAS S88 hierarchy, which begins with the "Area" and in addition to the IAS S88 hierarchy, three additional levels: blocks, parameters, and attributes are defined; every level of the naming hierarchy may contain blocks; ¶¶ [0336]-[0337]: the term CP refers to a control processor or other digital data processing apparatus suited for that function; ¶ [0011]: a hierarchy of processing and control equipment ("equipment entities") that can be used to model and control an automated manufacturing process; i.e., selecting Processors icon for viewing a hierarchy of entities/blocks specifying the control applications executed/contained within control processors used to model and control an automated manufacturing process) (NOTE: in the present invention, system execution view in FIG. 19b is the same as application controller view in FIG. 22a; hence, selecting Processors and Compounds icon in FIG. 68/95/113-115 of Eldridge are equivalent to display both system execution view and application controller view of the present invention), and 
a devices view that lists devices of the industrial automation project (Eldridge, ¶ [1996]: assignment of configuration items/components to specific plant areas in “Plant” tab; ¶¶ [0336]-[0337]: the term FBM or symbol FBMxxx, where xxx is a number, identifies a field device available from The Foxboro Company, or other field device for use in process control; i.e., selecting FBM’s icon in FIG. 68/95/113-115 for viewing field and
the user interface component is configured to: in response to selection of an explorer icon, of the explorer icons, render content icons representing browsable project content associated with a viewing category of the explorer icon in the explorer panel (Eldridge, FIGS. 69 and 120: when Library icon is selected, content icons (e.g., Project Library, Foxboro Library) associated with Library icon are rendered/expanded in the explorer panel; FIGS. 68, 95, and 113-115: when Component icon is selected, content icons (e.g., Compounds, Loops, Processors, FBM ) associated with Component icon are rendered/expanded in the explorer panel; when Compounds icon is selected, content icons (e.g., COMPND1 ) associated with Compounds icon are rendered/expanded in the explorer panel; when Loops icon is selected, content icons (e.g., Simple Loop1 ) associated with Compounds icon are rendered/expanded in the explorer panel; FIGS. 42-43: when Network/Report Manager icon is selected, content icons (e.g., Node 1, Node 2, Node 3/Filters, Report Templates) associated with Network/Report Manager icon are rendered/expanded in the explorer panel), 
in response to selection of a content icon, of the content icons, render project content corresponding to the content icon in a workspace canvas of the one or more workspace canvases (Eldridge; ¶ [1991]: when an object is selected in the System/Plant hierarchy (i.e., tree control), all the editors (i.e., .document templates) associated with that object's type are loaded into the application, and instantiated within the tab control representing the tabbed editor window; each editor is associated with a separate tab; if 
in response to a determination that the viewing category  bottom of the explorer panel, multiple tabs corresponding to the multiple optional rendering formats (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [1993]-[1996] and [0385]-[0395]: the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies: (1) system hierarchy includes many sections/subsection (e.g., Components hierarchy – Compounds, Loops, Processors, FBM's; Definition hierarchy – Library; Type hierarchy; Network hierarchy, etc.) which are organized by various categories or types, and the user views items in a different context depending upon what section they are looking at; (2) plant hierarchy represents objects/items, which are contained within the configuration, but are organized by location (e.g., assignment of objects/items to specific plant areas), rather than by type; the System Hierarchy represents those objects which are contained within the configuration, and are organized by various categories, primarily object type; all other subclasses within the System Hierarchy simply represent another view of existing configuration components; the Plant Hierarchy also represents those objects which are contained within the configuration, but are organized by location, rather than by type; this hierarchy represents another view of already-existing configuration components, and may be constructed using a subclass of System Hierarchy; i.e., any subclasses within System Hierarchy and/or Plant Hierarchy can be treated as different viewing categories in the hierarchy and can in response to a determination that the viewing category of the explorer icon (e.g., Components) is associated with multiple optional rendering formats (e.g., Compounds, Processors, FBM's) for the browsable project content, render, multiple trees/sub-trees corresponding to the multiple optional rendering formats) (Eldridge, FIG. 68; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; Control Levels act as a logically named container for control applications; Control Algorithm Diagram for connecting blocks to specify control algorithms), and
in response to selection of a tab, of the multiple tabs, set an organization of the content icons representing the browsable project content on the explorer panel in accordance with a rendering format corresponding to the tab (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [01991], [1993]-[1996] and [0385]-[0395]: the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies; the System Hierarchy represents objects/items which are contained within the configuration, and are organized by various categories, primarily object type; the Plant Hierarchy also represents objects/items which are contained within the configuration, but are organized by location, rather than by type; i.e., when System tab is selected/viewed by a user, objects/items, rendered as content icons, which are contained within the configuration are organized by various 
Eldridge fails to explicitly disclose wherein (1) the explorer panel comprises explorer icons rendered on an explorer view control bar pinned to a side of the explorer panel, the explorer icons representing respective different viewing categories supported by the explorer panel, and in response to selection of an explorer icon, of the explorer icons, render content icons representing browsable project content associated with a viewing category of the explorer icon; (2) in response to a determination that the viewing category of the explorer icon is associated with multiple optional rendering formats for the browsable project content, render, on a top of the explorer panel, multiple tabs corresponding to the multiple optional rendering formats.
Kordasiewicz teaches computer generated user interfaces (Kordasiewicz, ¶ [0002]), wherein (1) the explorer panel comprises explorer icons rendered on an explorer view control bar pinned to a side of the explorer panel, the explorer icons representing respective different viewing categories supported by the explorer panel (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L and 8A-8G; ¶¶ [0121]: selection input 315/415, which are pinned to top side of the navigation view/panel 310/410, may be used to change the display/view type of navigation view/panel 310, e.g., selection input 315/415 may be a button or group of buttons or a drop-down dialog box/menu, which allows the user to select one of a plurality of display types such as the artifact view and in response to selection of an explorer icon, of the explorer icons, render content icons representing browsable project content associated with a viewing category of the explorer icon (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L; ¶¶ [0120] and [0122]-[0126]: operation of the selection input 315 serves to change the display type of navigation view/panel 310; in an artifact view display type (FIGS. 4A-4H and 4L), navigation view/panel 310 may be formatted to display one or more categories or subcategories of data artifacts, or both; in a filesystem display type (FIG. 4I), navigation view/panel 310 may be formatted to display a filesystem hierarchy corresponding to that of the target device or target devices used to generate the current data collection; in a registry view display type (FIG. 4J), navigation view/panel 310 may be formatted to display a system registry hierarchy; in a database display type (FIG. 4K), navigation view/panel 310 may be formatted in similar fashion to filesystem display type, to display a filesystem hierarchy containing a database file or files);
(2) in response to a determination that the viewing category of the explorer icon is associated with multiple optional rendering formats for the browsable project content, render, on the explorer panel, the multiple optional rendering formats (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L; ¶¶ [0120] and [0122]-[0126]: operation of the selection input 315 serves to change the display type of navigation view/panel 310; in an artifact view display type (FIGS. 4A-4H and 4L), navigation view/panel 310 may be formatted to display one or more categories or subcategories of data artifacts, or both).

Eldridge in view of Kordasiewicz fails to explicitly disclose render, on a top of the explorer panel, multiple tabs corresponding to the multiple optional rendering formats.
Jones teaches a system and a method relating to a user interface for configuring various components and services in a process control environment (Jones, ¶ [0002]), wherein render, on a top of the explorer panel, multiple tabs corresponding to the multiple optional rendering formats (Jones, 212 in FIG. 3; ¶¶ [0102]-[0103]: the main window 200 may include a main content or editor pane 210, a navigation or module explorer pane 212, a parameter pane 214, a palette pane 216, a pan and zoom pane 218, an alarm pane 220, an action pane 222, a reference pane 224, a watch pane, a formula pane, a multi-mode selection pane, etc., wherein the supported window panes several tabs which are displayed on top of the navigation pane 212 to separate physical and logical items displayed in the hierarchical structure (e.g., a tree) according to how relevant these physical and logical items are to the information displayed in the main content/edit pane 210 or another pane; e.g.,  the "open modules" tab lists objects being edited in the main content pane 210; the "all modules" tab of the navigation pane 212 may display all existing configured items that can be utilized in the current module or recipe; the navigation pane 212 can list objects (e.g., phase classes that could be added to a particular recipe as steps) relevant to the particular recipe in a separate tab; a configuration tab 330 in the context of a recipe procedure enables the user to add existing unit procedures to the corresponding diagram; the configuration tab 330 in when a module is open in an overall control application which may referred to a control studio; ¶ [0143]: the navigation pane 212 may display a large number of physical objects such as controllers, I/O cards, smart devices, legacy devices, as well as logical objects such as control strategies, areas, recipes, etc.; during operation, the user interface of the control studio application 38A or the explorer application 38B dynamically adjusts selections displayed in the navigation pane 212 based on the selection of controls in the ribbon 300 and/or controls displayed in the ribbon 300 based on the selection in the navigation pane 212; i.e., displaying various view categories in the navigation pane 212 based on selection of controls in the ribbon 300 similar to Kordasiewicz).


Claim 2
	Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 1 above and further discloses wherein the viewing categories further comprise at least one of: a system view that renders a system navigation tree comprising nodes representing elements of the industrial automation project organized according to logical paths or execution paths (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1088]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; Control Levels act as a logically named container a library view that lists software objects associated with the industrial automation project or that are available for inclusion in the industrial automation project (Eldridge, FIGS. 69 and 120; ¶ [1995]: all portions of the "Library" are meant to act as a means of accessing the definition of items that can be created), or an extensions view that lists software extensions currently installed on the industrial IDE system.

Claim 5
Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 1 above and further discloses wherein the viewing categories further comprise a system view that renders a system navigation tree comprising, as content icons, nodes representing the elements of the industrial automation project (Eldridge, FIG. 68; ¶¶ [1081]-[1082] and [1995]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure)), and the multiple optional rendering formats associated with the system view comprise at least one of a logical view that organizes the content icons in a hierarchical logical system navigation tree according to processes or areas of an industrial enterprise and an execution view that organizes the content icons in a hierarchical execution system navigation tree according devices on which the elements reside (Eldridge, FIG. 68; ¶¶ [1083]-[1108]: Control Processors executing the control applications, wherein blocks specifying the control application are contained within the control processor in Control Levels; Control Levels act as a logically named container for control applications, which provide a hierarchy structure following the IAS S88 standard that defines seven levels of plant hierarchy, e.g., Enterprise, Site, Area, Process Cell, Unit, Equipment Module, Control Module, with each level serving as a logical container for the next lower level; Control Algorithm Diagram for connecting blocks to specify control algorithms wherein blocks in a Control Algorithm Diagram must be assigned to a Control Level; ¶ [0113]: a control processor object type can serve as a parent to a specified number of field devices).

Claim 8
Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 1 above and further discloses wherein the user interface component is configured to selectively render or hide the explorer panel in response to selection of a visibility icon associated with the explorer panel (Eldridge, ¶¶ [1979] and [1997]: all GUI components with the exception of the menu bar and the editor window are able to be toggled on/off by the user in order to maximize the screen "real estate" available for the editor; the entire tabbed tree control can be hidden from view by choosing the appropriate menu selection to maximize the amount of screen space available to the toggled on and off, undocked/re-docked, resized, and floated or moved anywhere on the desktop).

Claim 9
Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 1 above and further discloses wherein the explorer panel comprises a control that sets the explorer panel to be rendered as either a pinned panel that is pinned to a background of the development interface or as an overlay panel (Kordasiewicz, icon next to 415 in FIG. 8A; FIG. 4L; ¶ [0119]: each of the areas or elements of graphical user interface 300 (e.g., navigation view/panel 310, main view/panel 320, annotation view/panel 330, detail view/panel 340 and preview 370) may be repositioned , resized , detached/unpinned and displayed in a separate window (as shown in FIG . 4L) or hidden from view , while remaining synchronized with the other elements via toggling icon next to 415 in FIG. 8A) (Jones, FIG. 3; ¶¶ [0028], [0102]-[0103], and [0124]: the main window 200 may include a main content or editor pane 210, a navigation or undocked/re-docked, resized, and floated or moved anywhere on the desktop).

Claim 10
Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 1 above and further discloses wherein the content icons comprise nodes representing the elements of the industrial automation project, and the user interface component is configured to, in response to selection of one of the nodes corresponding to an element of the industrial automation system, render information regarding the element on one of the one or more workspace canvases or on a panel within the development interface (Eldridge, ¶¶ [1080], [1991] and [1993]-[1996]: the tree control allows the user to quickly navigate to various portions of the project configuration hierarchies and data; when an object is selected in the System/Plant hierarchy (i.e., tree control), all the editors (i.e., .document templates) associated with that object's type are loaded into the application, and instantiated within the tab control representing the tabbed editor window) (Jones, ¶ [0115]: arrows in the navigation pane 212 are used for navigation and expanding selections; clicking on items sets focus on objects already contained in the main content or edit pane 210 or "drills down" into a composite or other configuration item contained in the hierarchy).

Claim 11
Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 10 above and further discloses wherein the element is at least one of an industrial control program, a visualization application, an industrial device, a tag database, an alarm database, or an engineering drawing (Eldridge, FIGS. 68 and 113-115; ¶¶ [1081]-[1088] and [1993]-[1996]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications, wherein blocks specifying the control application are contained within the control processor in Control Levels; Control Levels act as a logically named container for control applications; Control Algorithm Diagram for connecting blocks to specify control algorithms; ¶ [1996]: assignment of configuration items/components to specific plant areas in “Plant” tab; ¶¶ [0336]-[0337]: the term FBM or symbol FBMxxx, where xxx is a number, identifies a field device available from The Foxboro Company, or other field device for use in process control) (Jones, ¶ [0011]: a navigation pane to display various controls and indicators to permit users to more easily locate and select various physical and logical entities in the process plant; ¶ [0012]: navigation hierarchy pane to depict relationships between physical and logical elements of the process control system in a structured and organized manner); .

Independent Claim 12
Eldridge disclose a method for browsing content of an industrial automation project (Eldridge, ¶¶ [0083] and [0244]: a "configurator" apparatus can be used to model and define control algorithms for process control, environmental control, industrial and other control systems) (Eldridge, ¶ [1080]: the Project Manager is the navigator's view into the project database, which allows the user to browse through the project configuration hierarchies and data), comprising: 
displaying, by an industrial integrated development environment (IDE) system comprising a processor, a development interface on a client device (Eldridge, FIG. 1; ¶¶ [0012] and [0246]: general purpose computers, e.g., workstations, running software that permit an engineer or operator to graphically model a device, process or system; a processor are inherit from a workstation) (Eldridge, FIGS. 68-69, 71-72, 95, 113-115, and 120; ¶¶ [0252]-[0253], [1080], [1256], and [1979]: IDA for use modeling and configuring industrial control processes includes a Framework, a Database, a project manager and a set of editors; IDA GUI allows the user to browse through the project configuration hierarchies and data, and to create their own plant control schemes, e.g., adding new Blocks by dragging and dropping from a palette of available Blocks and positioning and connecting Blocks through mouse actions), wherein the displaying comprises: 
displaying one or more workspace canvases on which respective development tasks are performed (Eldridge, 3 in FIG. 120; ¶¶ [1979] and [1985]-[1992]: IDA editor runs in a generic editor frame composed of six major GUI components: menu bar; tool bars; a tabbed editor window, or view; a tabbed tree control; palette(s); and 
displaying an explorer panel that facilitates exploration of elements of the industrial automation project (Eldridge, 4 in FIG. 120; ¶¶ [1979] and [1993]-[1996]: IDA editor runs in a generic editor frame composed of six major GUI components: menu bar; tool bars; a tabbed editor window, or view; a tabbed tree control; palette(s); output/message window, wherein the tree control allows the user to quickly navigate to various portions of the configuration; FIG. 68; ¶¶ [1080] and [1082]: Project Manager is the navigator's view into the project database, which allows the user to browse through the project configuration hierarchies and data), wherein the displaying the explorer panel comprises 
rendering, on  (Eldridge, 4 in FIG. 120; FIGS. 68-69, 42-43, 95, and 113-115; ¶¶ [0552]-[0560]: displaying different icons in system tree view to represent different supported object/view types, e.g., Components, Library, Type Hierarchy, Network Hierarchy, Workspaces, Report Manager, etc.), and 
the viewing categories comprise at least an application view that renders a navigation tree comprising nodes representing applications that make up the industrial automation project (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1109]: FIG. 68 Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; blocks specifying the control application are contained within the Control Processor; the Control Levels act as a logically named container for control applications; the control levels provide a hierarchy structure following the IAS S88 standard; the control naming hierarchy implemented by IAS does not address the top two levels of the IAS S88 hierarchy, which begins with the "Area" and in addition to the IAS S88 hierarchy, three additional levels: blocks, parameters, and attributes are defined; every level of the naming hierarchy may contain blocks; ¶¶ [0336]-[0337]: the term CP refers to a control processor or other digital data processing apparatus suited for that function; ¶ [0011]: a hierarchy of processing and control equipment ("equipment entities") that can be used to model and control an automated manufacturing process; i.e., selecting Processors icon for viewing a hierarchy of entities/blocks specifying the control applications executed/contained within control processors used to model and control an automated manufacturing process) (NOTE: in the present invention, system execution view in FIG. 19b is the same as application controller view in FIG. 22a; hence, selecting Processors and Compounds icon in FIG. 68/95/113-115 of Eldridge are equivalent to display both system execution view and application controller view of the present invention), and 
a devices view that lists devices of the industrial automation project (Eldridge, ¶ [1996]: assignment of configuration items/components to specific plant areas in  field device available from The Foxboro Company, or other field device for use in process control; i.e., selecting FBM’s icon in FIG. 68/95/113-115 for viewing field devices available from Foxboro Company, which are used by control processors to model and control an automated manufacturing process, see also ¶¶ [0011] and [0113]);
receiving, by the industrial IDE system, selection of an explorer icon of the explorer icons; in response to the receiving displaying, by the industrial IDE system on the explorer panel, content icons representing browsable project elements associated with a viewing category of the explorer icon (Eldridge, FIGS. 69 and 120: when Library icon is selected, content icons (e.g., Project Library, Foxboro Library) associated with Library icon are rendered/expanded in the explorer panel; FIGS. 68, 95, and 113-115: when Component icon is selected, content icons (e.g., Compounds, Loops, Processors, FBM ) associated with Component icon are rendered/expanded in the explorer panel; when Compounds icon is selected, content icons (e.g., COMPND1 ) associated with Compounds icon are rendered/expanded in the explorer panel; when Loops icon is selected, content icons (e.g., Simple Loop1 ) associated with Compounds icon are rendered/expanded in the explorer panel; FIGS. 42-43: when Network/Report Manager icon is selected, content icons (e.g., Node 1, Node 2, Node 3/Filters, Report Templates) associated with Network/Report Manager icon are rendered/expanded in the explorer panel), 
in response to receiving selection of a content icon, of the content icons, displaying, by the industrial IDE system, project content corresponding to the content icon in a workspace canvas of the one or more workspace canvases (Eldridge; ¶ [1991]: when an object is selected in the System/Plant hierarchy (i.e., tree control), all the editors (i.e., .document templates) associated with that object's type are loaded into the application, and instantiated within the tab control representing the tabbed editor window; each editor is associated with a separate tab; if a tab is selected, the window containing that associated editor's document template moves to the front, and that editor becomes the current editor);
in response determining that the viewing category  bottom edge of the explorer panel, the multiple tabs corresponding to the multiple rendering formats (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [1993]-[1996] and [0385]-[0395]: the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies: (1) system hierarchy includes many sections/subsection (e.g., Components hierarchy – Compounds, Loops, Processors, FBM's; Definition hierarchy – Library; Type hierarchy; Network hierarchy, etc.) which are organized by various categories or types, and the user views items in a different context depending upon what section they are looking at; (2) plant hierarchy represents objects/items, which are contained within the configuration, but are organized by location (e.g., assignment of objects/items to specific plant areas), rather than by type; the System Hierarchy represents those objects which are contained within the configuration, and are organized by various categories, primarily object type; all other subclasses within the System Hierarchy simply represent another view of existing configuration components; the Plant another view of already-existing configuration components, and may be constructed using a subclass of System Hierarchy; i.e., any subclasses within System Hierarchy and/or Plant Hierarchy can be treated as different viewing categories in the hierarchy and can be displayed as separate tabs similar to System and Plant tabs; i.e., Eldridge also discloses that in response to a determination that the viewing category of the explorer icon (e.g., Components) is associated with multiple optional rendering formats (e.g., Compounds, Processors, FBM's) for the browsable project content, render, multiple trees/sub-trees corresponding to the multiple optional rendering formats) (Eldridge, FIG. 68; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; Control Levels act as a logically named container for control applications; Control Algorithm Diagram for connecting blocks to specify control algorithms); and 
in response to selecting a tab, of the multiple tabs, setting, by the IDE system, an organization of the content icons representing the browsable content on the explorer panel in accordance with a rendering format corresponding to the tab (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [01991], [1993]-[1996] and [0385]-[0395]: the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies; the System Hierarchy represents objects/items organized by various categories, primarily object type; the Plant Hierarchy also represents objects/items which are contained within the configuration, but are organized by location, rather than by type; i.e., when System tab is selected/viewed by a user, objects/items, rendered as content icons, which are contained within the configuration are organized by various categories/types in accordance with category/type rendering format corresponding to System tab; when Plant tab is selected/viewed by a user, objects/items, rendered as content icons, which are contained within the configuration are organized by various plant location/area in accordance with a location rendering format corresponding to Plant tab).
Eldridge fails to explicitly disclose (1) rendering, on a side edge of the explorer panel, an explorer view control bar comprising explorer icons representing respective different viewing categories supported by the explorer panel; receiving selection of an explorer icon of the explorer icons; in response to the receiving displaying, on the explorer panel, content icons representing browsable project elements associated with a viewing category of the explorer icon; (2) in response determining that the viewing category associated with the explorer icon supports multiple rendering formats for the browsable project elements, rendering multiple tabs on a top edge of the explorer panel, the multiple tabs corresponding to the multiple rendering formats.
Kordasiewicz teaches computer generated user interfaces (Kordasiewicz, ¶ [0002]), wherein (1) rendering, on a side edge of the explorer panel, an explorer view control bar comprising explorer icons representing respective different viewing categories supported by the explorer panel (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. top side edge of the navigation view/panel 310/410, may be used to change the display/view type of navigation view/panel 310, e.g., selection input 315 may be a button or group of buttons or a drop-down dialog box/menu, which allows the user to select one of a plurality of display types such as the artifact view display type, a filesystem display type, a database display type , a registry view display type, and generic display type); 
receiving selection of an explorer icon of the explorer icons; in response to the receiving displaying, on the explorer panel, content icons representing browsable project elements associated with a viewing category of the explorer icon (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L; ¶¶ [0120] and [0122]-[0126]: operation of the selection input 315 serves to change the display type of navigation view/panel 310; in an artifact view display type (FIGS. 4A-4H and 4L), navigation view/panel 310 may be formatted to display one or more categories or subcategories of data artifacts, or both; in a filesystem display type (FIG. 4I), navigation view/panel 310 may be formatted to display a filesystem hierarchy corresponding to that of the target device or target devices used to generate the current data collection; in a registry view display type (FIG. 4J), navigation view/panel 310 may be formatted to display a system registry hierarchy; in a database display type (FIG. 4K), navigation view/panel 310 may be formatted in similar fashion to filesystem display type, to display a filesystem hierarchy containing a database file or files); 
(2) in response determining that the viewing category associated with the explorer icon supports multiple rendering formats for the browsable project elements, rendering on the explorer panel, the multiple rendering formats (Kordasiewicz, 315 in operation of the selection input 315 serves to change the display type of navigation view/panel 310; in an artifact view display type (FIGS. 4A-4H and 4L), navigation view/panel 310 may be formatted to display one or more categories or subcategories of data artifacts, or both).
Eldridge and Kordasiewicz are analogous art because they are from the same field of endeavor, computer generated user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kordasiewicz to Eldridge, wherein (1) rendering, on the explorer panel, an explorer view control bar comprising explorer icons representing respective different viewing categories supported by the explorer panel; receiving selection of an explorer icon of the explorer icons; in response to the receiving displaying, on the explorer panel, content icons representing browsable project elements associated with a viewing category of the explorer icon; (2) in response determining that the viewing category associated with the explorer icon supports multiple rendering formats for the browsable project elements, rendering on the explorer panel, the multiple rendering format.  Motivation for doing so would provide enhances usability through data presentation, along with novel user interface techniques (Kordasiewicz, ¶ [0071]).
Eldridge in view of Kordasiewicz fails to explicitly disclose rendering multiple tabs on a top edge of the explorer panel, the multiple tabs corresponding to the multiple rendering formats.
rendering multiple tabs on a top edge of the explorer panel, the multiple tabs corresponding to the multiple rendering formats (Jones, 212 in FIG. 3; ¶¶ [0102]-[0103]: the main window 200 may include a main content or editor pane 210, a navigation or module explorer pane 212, a parameter pane 214, a palette pane 216, a pan and zoom pane 218, an alarm pane 220, an action pane 222, a reference pane 224, a watch pane, a formula pane, a multi-mode selection pane, etc., wherein the supported window panes can be toggled on and off, undocked, resized, and floated or moved anywhere on the desktop; FIGS. 4-7; ¶¶ [0115]-[0120]: the navigation pane 212 may support several tabs which are displayed on top of the navigation pane 212 to separate physical and logical items displayed in the hierarchical structure (e.g., a tree) according to how relevant these physical and logical items are to the information displayed in the main content/edit pane 210 or another pane; e.g.,  the "open modules" tab lists objects being edited in the main content pane 210; the "all modules" tab of the navigation pane 212 may display all existing configured items that can be utilized in the current module or recipe; the navigation pane 212 can list objects (e.g., phase classes that could be added to a particular recipe as steps) relevant to the particular recipe in a separate tab; a configuration tab 330 in the context of a recipe procedure enables the user to add existing unit procedures to the corresponding diagram; the configuration tab 330 in when a module is open in an overall control application which may referred to a control studio; ¶ [0143]: the navigation pane 212 may display a large number of physical objects such as controllers, I/O cards, smart devices, legacy devices, as well as logical objects such as control strategies, areas, recipes, etc.; during operation, the user interface of the control studio application 38A or the explorer application 38B dynamically adjusts selections displayed in the navigation pane 212 based on the selection of controls in the ribbon 300 and/or controls displayed in the ribbon 300 based on the selection in the navigation pane 212; i.e., displaying various view categories in the navigation pane 212 based on selection of controls in the ribbon 300 similar to Kordasiewicz).
Eldridge in view of Kordasiewicz, and Jones are analogous art because they are from the same field of endeavor, a system and a method relating to software application program development tools using integrated development environment (IDE).  It is also well known in the art that multiple tab options can be displayed in any sides (top, bottom, left, or right) of a panel window.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Jones to Eldridge in view of Kordasiewicz, wherein rendering multiple tabs on a top edge of the explorer panel, the multiple tabs corresponding to the multiple rendering formats.  Motivation for doing so would provide flexibility to generate customized interface (Jones, ¶ [0082]) and simplify various engineering tasks and improves the overall user experience (Jones, ¶ [0056]).

Claim 15
	Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 12 above and further discloses wherein the viewing categories further comprise at least a system view that renders a system navigation tree comprising, as content icons, nodes representing elements of the industrial automation project, the explorer icon represents the system view (Eldridge, FIG. 68; ¶¶ [1081]-[1082] and [1995]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure)), and in response to receiving selection of a logical view tab of the multiple tabs, organizing the content icons on the explorer panel in a hierarchical logical system navigation tree according to processes or areas of an industrial enterprise (Eldridge, FIG. 68; ¶¶ [1083]-[1084] and [1087]-[1108]: Control Levels act as a logically named container for control applications, which provide a hierarchy structure following the IAS S88 standard that defines seven levels of plant hierarchy, e.g., Enterprise, Site, Area, Process Cell, Unit, Equipment Module, Control Module, with each level serving as a logical container for the next lower level; Control Algorithm Diagram for connecting blocks to specify control algorithms wherein blocks in a Control Algorithm Diagram must be assigned to a Control Level); and in response to receiving selection of an execution view tab of the multiple tabs, organizing the content icons on the explorer panel in a hierarchical execution system navigation tree according devices on which the elements reside (Eldridge, FIG. 68; ¶¶ [1083]-[1108]: Control Processors executing the control applications, wherein blocks specifying the control application are contained within the control processor in Control Levels which provide a hierarchy structure following the IAS S88 standard that defines seven levels of plant hierarchy, e.g., Enterprise, Site, Area, Unit, Equipment Module, Control Module; ¶ [0113]: a control processor object type can serve as a parent to a specified number of field devices).

Claim 17
	Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 12 above and further discloses wherein the displaying the explorer panel comprises: in response to receiving a first command to render the explorer panel as a pinned panel, displaying the explorer panel as being pinned to a background of the development interface, and in response to receiving a second command to render the explorer panel as an overlay panel, displaying the explorer panel as an overlay over a portion of content displayed by the development interface (Kordasiewicz, icon next to 415 in FIG. 8A; FIG. 4L; ¶ [0119]: each of the areas or elements of graphical user interface 300 (e.g., navigation view/panel 310, main view/panel 320, annotation view/panel 330, detail view/panel 340 and preview 370) may be repositioned , resized , detached/unpinned and displayed in a separate window (as shown in FIG . 4L) or hidden from view , while remaining synchronized with the other elements via toggling icon next to 415 in FIG. 8A) (Jones, FIG. 3; ¶¶ [0028], [0102]-[0103], and [0124]: the main window 200 may include a main content or editor pane 210, a navigation or module explorer pane 212, a parameter pane 214, a palette pane 216, a pan and zoom pane 218, an alarm pane 220, an action pane 222, a reference pane 224, a watch pane, a formula pane, a multi-mode selection pane, etc., wherein the supported window panes undocked/re-docked, resized, and floated or moved anywhere on the desktop).

Independent Claim 18
Eldridge disclose a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause an industrial integrated development environment (IDE) system comprising a processor to perform operations (Eldridge, FIG. 1; ¶¶ [0012] and [0246]: general purpose computers, e.g., workstations, running software that permit an engineer or operator to graphically model a device, process or system; a memory and a processor are inherit from a workstation) (Eldridge, ¶¶ [0083] and [0244]: a "configurator" apparatus can be used to model and define control algorithms for process control, environmental control, industrial and other control systems) (Eldridge, ¶ [1971]: framework services will be available to the application developer when creating IDA applications), the operations comprising: 
rendering a development interface on a client device (Eldridge, FIGS. 68-69, 71-72, 95, 113-115, and 120; ¶¶ [0252]-[0253], [1080], [1256], and [1979]: IDA for use modeling and configuring industrial control processes includes a Framework, a Database, a project manager and a set of editors; IDA GUI allows the user to browse through the project configuration hierarchies and data, and to create their own plant control schemes, e.g., adding new Blocks by dragging and dropping from a palette of available Blocks and positioning and connecting Blocks through mouse actions), wherein the rendering comprises: 
rendering one or more workspace canvases on which respective development tasks are performed (Eldridge, 3 in FIG. 120; ¶¶ [1979] and [1985]-[1992]: IDA editor runs in a generic editor frame composed of six major GUI components: menu bar; tool bars; a tabbed editor window, or view; a tabbed tree control; palette(s); output/message window, wherein the tabbed editor window allows the user to create and modify configuration objects in various ways; FIGS. 71-72; ¶ [1261]: Composite Block Definitions define the blocks, block parameters, internal connections, and externally exposed connection points for a Composite Block; user assigns block parameter value overrides and connections within the Composite Block), and 
rendering an explorer panel that facilitates browsing of components of the industrial automation project (Eldridge, 4 in FIG. 120; ¶¶ [1979] and [1993]-[1996]: IDA editor runs in a generic editor frame composed of six major GUI components: menu bar; tool bars; a tabbed editor window, or view; a tabbed tree control; palette(s); output/message window, wherein the tree control allows the user to quickly navigate to various portions of the configuration; FIG. 68; ¶¶ [1080] and [1082]: Project Manager is the navigator's view into the project database, which allows the user to browse through the project configuration hierarchies and data), 
wherein the rendering the explorer panel comprises rendering, on  (Eldridge, 4 in FIG. 120; FIGS. 68-69, 42-43, 95, and 113-115; ¶¶ [0552]-[0560]: displaying different icons in system tree view to represent different supported object/view types, e.g., and 
the viewing categories comprise at least an application view that renders first nodes representing applications that make up the industrial automation project (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; blocks specifying the control application are contained within the Control Processor; the Control Levels act as a logically named container for control applications; the control levels provide a hierarchy structure following the IAS S88 standard; the control naming hierarchy implemented by IAS does not address the top two levels of the IAS S88 hierarchy, which begins with the "Area" and in addition to the IAS S88 hierarchy, three additional levels: blocks, parameters, and attributes are defined; every level of the naming hierarchy may contain blocks; ¶¶ [0336]-[0337]: the term CP refers to a control processor or other digital data processing apparatus suited for that function; ¶ [0011]: a hierarchy of processing and control equipment ("equipment entities") that can be used to model and control an automated manufacturing process; i.e., selecting Processors icon for viewing a hierarchy of entities/blocks specifying the control applications executed/contained within control processors used to model and control an automated manufacturing process) (NOTE: in the present invention, system execution view in FIG. 19b is the same as application controller view in FIG. 22a; and 
a devices view that renders second nodes representing devices of the industrial automation project (Eldridge, ¶ [1996]: assignment of configuration items/components to specific plant areas in “Plant” tab; ¶¶ [0336]-[0337]: the term FBM or symbol FBMxxx, where xxx is a number, identifies a field device available from The Foxboro Company, or other field device for use in process control; i.e., selecting FBM’s icon in FIG. 68/95/113-115 for viewing field devices available from Foxboro Company, which are used by control processors to model and control an automated manufacturing process, see also ¶¶ [0011] and [0113]);
receiving selection of an explorer icon of the explorer icons; in response to the receiving, displaying, on the explorer panel, content icons representing browsable project components associated with a viewing category of the explorer icon (Eldridge, FIGS. 69 and 120: when Library icon is selected, content icons (e.g., Project Library, Foxboro Library) associated with Library icon are rendered/expanded in the explorer panel; FIGS. 68, 95, and 113-115: when Component icon is selected, content icons (e.g., Compounds, Loops, Processors, FBM ) associated with Component icon are rendered/expanded in the explorer panel; when Compounds icon is selected, content icons (e.g., COMPND1 ) associated with Compounds icon are rendered/expanded in the explorer panel; when Loops icon is selected, content icons (e.g., Simple Loop1 ) associated with Compounds icon are rendered/expanded in the explorer panel; FIGS. 42-43: when Network/Report Manager icon is selected, content icons (e.g., Node 
in response to receiving selection of a content icon, of the content icons, displaying project content corresponding to the content icon in a workspace canvas of the one or more workspace canvases (Eldridge; ¶ [1991]: when an object is selected in the System/Plant hierarchy (i.e., tree control), all the editors (i.e., .document templates) associated with that object's type are loaded into the application, and instantiated within the tab control representing the tabbed editor window; each editor is associated with a separate tab; if a tab is selected, the window containing that associated editor's document template moves to the front, and that editor becomes the current editor); and
in response to determining that the viewing category  bottom of the explorer panel (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [1993]-[1996] and [0385]-[0395]: the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies: (1) system hierarchy includes many sections/subsection (e.g., Components hierarchy – Compounds, Loops, Processors, FBM's; Definition hierarchy – Library; Type hierarchy; Network hierarchy, etc.) which are organized by various categories or types, and the user views items in a different context depending upon what section they are looking at; (2) plant hierarchy represents objects/items, which are contained within the configuration, but are organized by location (e.g., assignment of objects/items to specific plant areas), rather than by type; the System Hierarchy represents those another view of existing configuration components; the Plant Hierarchy also represents those objects which are contained within the configuration, but are organized by location, rather than by type; this hierarchy represents another view of already-existing configuration components, and may be constructed using a subclass of System Hierarchy; i.e., any subclasses within System Hierarchy and/or Plant Hierarchy can be treated as different viewing categories in the hierarchy and can be displayed as separate tabs similar to System and Plant tabs; i.e., Eldridge also discloses that in response to a determination that the viewing category of the explorer icon (e.g., Components) is associated with multiple optional rendering formats (e.g., Compounds, Processors, FBM's) for the browsable project content, render, multiple trees/sub-trees corresponding to the multiple optional rendering formats) (Eldridge, FIG. 68; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; Control Levels act as a logically named container for control applications; Control Algorithm Diagram for connecting blocks to specify control algorithms); and
in response to selecting a tab, of the multiple tabs, organizing the content icons representing the browsable content on the explorer panel in accordance with a rendering format corresponding to the tab (Eldridge, FIGS. 68, 95, 113-115, and 120; two tabs representing two different hierarchies; the System Hierarchy represents objects/items which are contained within the configuration, and are organized by various categories, primarily object type; the Plant Hierarchy also represents objects/items which are contained within the configuration, but are organized by location, rather than by type; i.e., when System tab is selected/viewed by a user, objects/items, rendered as content icons, which are contained within the configuration are organized by various categories/types in accordance with category/type rendering format corresponding to System tab; when Plant tab is selected/viewed by a user, objects/items, rendered as content icons, which are contained within the configuration are organized by various plant location/area in accordance with a location rendering format corresponding to Plant tab).
Eldridge fails to explicitly disclose (1) rendering, on a side edge of the explorer panel, an explorer view control bar comprising explorer icons representing respective different viewing categories supported by the explorer panel; receiving selection of an explorer icon of the explorer icons; in response to the receiving, displaying, on the explorer panel, content icons representing browsable project components associated with a viewing category of the explorer icon; (2) in response to determining that the viewing category associated with the explorer icon supports multiple rendering formats for the browsable project components, rendering multiple tabs corresponding to the multiple rendering formats on a top of the explorer panel.
Kordasiewicz teaches computer generated user interfaces (Kordasiewicz, ¶ [0002]), wherein (1) rendering, on a side edge of the explorer panel, an explorer view control bar comprising explorer icons representing respective different viewing categories supported by the explorer panel (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L and 8A-8G; ¶ [0121]: selection input 315/415, which are displayed on top side edge of the navigation view/panel 310/410, may be used to change the display/view type of navigation view/panel 310, e.g., selection input 315 may be a button or group of buttons or a drop-down dialog box/menu, which allows the user to select one of a plurality of display types such as the artifact view display type, a filesystem display type, a database display type , a registry view display type, and generic display type); 
receiving selection of an explorer icon of the explorer icons; in response to the receiving, displaying, on the explorer panel, content icons representing browsable project components associated with a viewing category of the explorer icon (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L; ¶¶ [0120] and [0122]-[0126]: operation of the selection input 315 serves to change the display type of navigation view/panel 310; in an artifact view display type (FIGS. 4A-4H and 4L), navigation view/panel 310 may be formatted to display one or more categories or subcategories of data artifacts, or both; in a filesystem display type (FIG. 4I), navigation view/panel 310 may be formatted to display a filesystem hierarchy corresponding to that of the target device or target devices used to generate the current data collection; in a registry view display type (FIG. 4J), navigation view/panel 310 may be formatted to display a system registry hierarchy; in a database display type (FIG. 4K), navigation view/panel 310 may be formatted in similar fashion to filesystem display type, to display a filesystem hierarchy containing a database file or files);
in response to determining that the viewing category associated with the explorer icon supports multiple rendering formats for the browsable project components, rendering the multiple rendering formats on the explorer panel (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L; ¶¶ [0120] and [0122]-[0126]: operation of the selection input 315 serves to change the display type of navigation view/panel 310; in an artifact view display type (FIGS. 4A-4H and 4L), navigation view/panel 310 may be formatted to display one or more categories or subcategories of data artifacts, or both).
Eldridge and Kordasiewicz are analogous art because they are from the same field of endeavor, computer generated user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kordasiewicz to Eldridge, wherein (1) rendering, on the explorer panel, an explorer view control bar comprising explorer icons representing respective different viewing categories supported by the explorer panel; receiving selection of an explorer icon of the explorer icons; in response to the receiving, displaying, on the explorer panel, content icons representing browsable project components associated with a viewing category of the explorer icon; (2) in response to determining that the viewing category associated with the explorer icon supports multiple rendering formats for the browsable project components, rendering the multiple rendering formats on the explorer pane.  Motivation for doing so would provide enhances usability through data presentation, along with novel user interface techniques (Kordasiewicz, ¶ [0071]).
rendering multiple tabs corresponding to the multiple rendering formats on a top of the explorer panel.
Jones teaches a system and a method relating to a user interface for configuring various components and services in a process control environment (Jones, ¶ [0002]), wherein rendering multiple tabs corresponding to the multiple rendering formats on a top of the explorer panel (Jones, 212 in FIG. 3; ¶¶ [0102]-[0103]: the main window 200 may include a main content or editor pane 210, a navigation or module explorer pane 212, a parameter pane 214, a palette pane 216, a pan and zoom pane 218, an alarm pane 220, an action pane 222, a reference pane 224, a watch pane, a formula pane, a multi-mode selection pane, etc., wherein the supported window panes can be toggled on and off, undocked, resized, and floated or moved anywhere on the desktop; FIGS. 4-7; ¶¶ [0115]-[0120]: the navigation pane 212 may support several tabs which are displayed on top of the navigation pane 212 to separate physical and logical items displayed in the hierarchical structure (e.g., a tree) according to how relevant these physical and logical items are to the information displayed in the main content/edit pane 210 or another pane; e.g.,  the "open modules" tab lists objects being edited in the main content pane 210; the "all modules" tab of the navigation pane 212 may display all existing configured items that can be utilized in the current module or recipe; the navigation pane 212 can list objects (e.g., phase classes that could be added to a particular recipe as steps) relevant to the particular recipe in a separate tab; a configuration tab 330 in the context of a recipe procedure enables the user to add existing unit procedures to the corresponding diagram; the configuration tab 330 in when a module is open in an overall control application which may referred to a control physical objects such as controllers, I/O cards, smart devices, legacy devices, as well as logical objects such as control strategies, areas, recipes, etc.; during operation, the user interface of the control studio application 38A or the explorer application 38B dynamically adjusts selections displayed in the navigation pane 212 based on the selection of controls in the ribbon 300 and/or controls displayed in the ribbon 300 based on the selection in the navigation pane 212; i.e., displaying various view categories in the navigation pane 212 based on selection of controls in the ribbon 300 similar to Kordasiewicz).
Eldridge in view of Kordasiewicz, and Jones are analogous art because they are from the same field of endeavor, a system and a method relating to software application program development tools using integrated development environment (IDE).  It is also well known in the art that multiple tab options can be displayed in any sides (top, bottom, left, or right) of a panel window.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Jones to Eldridge in view of Kordasiewicz, wherein rendering multiple tabs corresponding to the multiple rendering formats on a top of the explorer panel.  Motivation for doing so would provide flexibility to generate customized interface (Jones, ¶ [0082]) and simplify various engineering tasks and improves the overall user experience (Jones, ¶ [0056]).

Claim 21
	Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 18 above and further discloses wherein the viewing categories further comprise at least a system view that renders a system navigation tree comprising, as the content icons, nodes representing elements of the industrial automation project, the explorer icon represents the system view (Eldridge, FIG. 68; ¶¶ [1081]-[1082] and [1995]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure)), and the operations further comprise: 
in response to receiving selection of a logical view tab of the multiple tabs, organizing the content icons on the explorer panel in a hierarchical logical system navigation tree according to processes or areas of an industrial enterprise (Eldridge, FIG. 68; ¶¶ [1083]-[1084] and [1087]-[1108]: Control Levels act as a logically named container for control applications, which provide a hierarchy structure following the IAS S88 standard that defines seven levels of plant hierarchy, e.g., Enterprise, Site, Area, Process Cell, Unit, Equipment Module, Control Module, with each level serving as a logical container for the next lower level; Control Algorithm Diagram for connecting blocks to specify control algorithms wherein blocks in a Control Algorithm Diagram must be assigned to a Control Level); and 
in response to receiving selection of an execution view tab of the multiple tabs, organizing the content icons on the explorer panel in a hierarchical execution system navigation tree according devices on which the elements reside (Eldridge, FIG. 68; ¶¶ [1083]-[1108]: Control Processors executing the control applications, wherein blocks specifying the control application are contained within the control processor in Control Levels which provide a hierarchy structure following the IAS S88 standard that defines seven levels of plant hierarchy, e.g., Enterprise, Site, Area, Process Cell, Unit, Equipment Module, Control Module; ¶ [0113]: a control processor object type can serve as a parent to a specified number of field devices).

Claim 23
	Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 1 above and further discloses wherein the user interface component is configured to determine an aspect of the industrial automation project that is currently in focus within the development interface, and render one or more visibility icons corresponding to one or more content panels that are relevant to the aspect, wherein the one or more content panels are a subset of a total set of content panels supported by the development interface, and selection of a visibility icon from the one or more visibility icons toggles a visibility of a corresponding panel on the development interface (Eldridge, FIG. 120; ¶¶ [1979] and [1997]: all GUI components with the exception of the menu bar1  and the editor window 3 are able to be toggled on/off by the user in order to maximize the screen "real estate" available for the editor; the entire tabbed tree control can be hidden from view by choosing the appropriate menu selection to maximize the amount of screen space available to the current editor; ¶ [1983]: each menu selection potentially available via menu pulldown will also be available as a each of the areas or elements of graphical user interface 300 (e.g., navigation view/panel 310, main view/panel 320, annotation view/panel 330, detail view/panel 340 and preview 370) may be repositioned , resized , detached/unpinned and displayed in a separate window (as shown in FIG . 4L) or hidden from view, while remaining synchronized with the other elements) (Jones, FIG. 3; ¶¶ [0028] and [0102]-[0103]: the main window 200 may include a main content or editor pane 210, a navigation or module explorer pane 212, a parameter pane 214, a palette pane 216, a pan and zoom pane 218, an alarm pane 220, an action pane 222, a reference pane 224, a watch pane, a formula pane, a multi-mode selection pane, etc., wherein the supported window panes can be toggled on and off, undocked/re-docked, resized, and floated or moved anywhere on the desktop) (Jones, ¶ [0115]: arrows in the navigation pane 212 are used for navigation and expanding selections; clicking on items sets focus on objects already contained in the main content or edit pane 210 or "drills down" into a composite or other configuration item contained in the hierarchy; FIG. 3; ¶ [0143]: controls displayed in the ribbon 300 based on the selection in the navigation pane 212; e.g., the user interface will automatically remove inapplicable controls and/or add newly applicable controls if a user selects a particular device (e.g., a valve) in the navigation pane 2).

Claim 24
Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 23 above and further discloses wherein aspects of the industrial automation project having associated content panels and corresponding visibility icons (Eldridge, FIG. 120; ¶¶ [1979] and [1997]: all GUI components with the exception of the menu bar1  and the editor window 3 are able to be toggled on/off by the user in order to maximize the screen "real estate" available for the editor; the entire tabbed tree control can be hidden from view by choosing the appropriate menu selection to maximize the amount of screen space available to the current editor; ¶ [1983]: each menu selection potentially available via menu pulldown will also be available as a toolbar button; i.e., GUI components 2, 4, 5, and 6 can be shown/hidden from view by toggling the appropriate toolbar button on/off to maximize the amount of screen space available to the current editor) (Kordasiewicz, FIGS. 3, 4A-4L, and 8A-8G; ¶ [0119]: each of the areas or elements of graphical user interface 300 (e.g., navigation view/panel 310, main view/panel 320, annotation view/panel 330, detail view/panel 340 and preview 370) may be repositioned, resized, detached/unpinned and displayed in a separate window (as shown in FIG . 4L) or hidden from view, while remaining synchronized with the other elements) (Jones, FIG. 3; ¶¶ [0028] and [0102]-[0103]: the main window 200 may include a main content or editor pane 210, a navigation or module explorer pane 212, a parameter pane 214, a palette pane 216, a pan and zoom pane 218, an alarm pane 220, an action pane 222, a reference pane 224, a watch pane, a formula pane, a multi-mode selection pane, etc., wherein the supported window panes can be toggled on and off, undocked/re-docked, resized, and floated or moved anywhere on the include at least one of ladder logic programming, function block diagram programming, structured text programming, sequential function chart programming, a tag database, a visualization screen or application, a faceplate, a controller device view, a motor drive device view, an I/O module view, or an engineering drawing (Eldridge, FIGS. 71-72; ¶ [1256] and [1261]: allowing new Blocks to be added by dragging and dropping from a palette of available Blocks and positioning and connecting Blocks through mouse actions; Composite Block Definitions define the blocks, block parameters, internal connections, and externally exposed connection points for a Composite Block; FIG. 95; ¶ [1290] and [1496]-[1499]: view and edit CALC Block calculations, PLB Block ladder logic, Sequence Block logic, and Logic Block logic; the Ladder Diagram Editor consists of a graphical ladder editing window that works in conjunction with a palette/library used to store and retrieve sample source and a compiler output window used to list and locate ladder errors; FIG. 113: ¶ [1839]: enclosure group drawing; FIGS. 105 and 114; ¶ [1652] and [1850]: the mapping between the Tag List and external database tables; invoking tag assignment dialog; FIG. 115; ¶ [1865]: the Input/Output Termination View; 12 in FIG. 1 and 12A in FIG. 2; ¶ [0250]: the algorithm 28 is exercised by controller 10A to 

Claim 25
Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 12 above and further discloses selectively rendering or hiding the explorer panel in response to selection of a visibility icon associated with the explorer panel (Eldridge, ¶¶ [1979] and [1997]: all GUI components with the exception of the menu bar and the editor window are able to be toggled on/off by the user in order to maximize the screen "real estate" available for the editor; the entire tabbed tree control can be hidden from view by choosing the appropriate menu selection to maximize the amount of screen space available to the current editor; ¶ [1983]: each menu selection potentially available via menu pulldown will also be available as a toolbar button; i.e., the entire tabbed tree control can be shown/hidden from view by toggling the appropriate toolbar button on/off to maximize the amount of screen space available to the current editor) (Jones, FIG. 3; ¶¶ [0028] and [0102]-[0103]: the main window 200 may include a main content or editor pane 210, a navigation or module explorer pane 212, a parameter pane 214, a palette pane 216, a pan and zoom pane 218, an alarm pane 220, an action pane 222, a reference pane 224, a watch pane, a formula pane, a multi-mode selection pane, etc., wherein the supported window panes can be toggled on and off, undocked/re-docked, resized, and floated or moved anywhere on the desktop).

Claim 26
Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 18 above and further discloses wherein the rendering the explorer panel comprises: in response to receiving a first command to render the explorer panel as a pinned panel, rendering the explorer panel as being pinned to a background of the development interface, and in response to receiving a second command to render the explorer panel as an overlay panel, rendering the explorer panel as an overlay over a portion of content displayed by the development interface (Kordasiewicz, icon next to 415 in FIG. 8A; FIG. 4L; ¶ [0119]: each of the areas or elements of graphical user interface 300 (e.g., navigation view/panel 310, main view/panel 320, annotation view/panel 330, detail view/panel 340 and preview 370) may be repositioned , resized , detached/unpinned and displayed in a separate window (as shown in FIG . 4L) or hidden from view , while remaining synchronized with the other elements via toggling icon next to 415 in FIG. 8A) (Jones, FIG. 3; ¶¶ [0028], [0102]-[0103], and [0124]: the main window 200 may include a main content or editor pane 210, a navigation or module explorer pane 212, a parameter pane 214, a palette pane 216, a pan and zoom pane 218, an alarm pane 220, an action pane 222, a reference pane 224, a watch pane, a formula pane, a multi-mode selection pane, etc., wherein the supported window panes can be toggled on and off, undocked/re-docked, resized, and floated or moved anywhere on the desktop).

Claim 27
Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 18 above and further discloses selectively rendering or hiding the explorer panel in response to selection of a visibility icon associated with the explorer panel Eldridge, ¶¶ [1979] and [1997]: all GUI components with the exception of the menu bar and the editor window are able to be toggled on/off by the user in order to maximize the screen "real estate" available for the editor; the entire tabbed tree control can be hidden from view by choosing the appropriate menu selection to maximize the amount of screen space available to the current editor; ¶ [1983]: each menu selection potentially available via menu pulldown will also be available as a toolbar button; i.e., the entire tabbed tree control can be shown/hidden from view by toggling the appropriate toolbar button on/off to maximize the amount of screen space available to the current editor) (Jones, FIG. 3; ¶¶ [0028] and [0102]-[0103]: the main window 200 may include a main content or editor pane 210, a navigation or module explorer pane 212, a parameter pane 214, a palette pane 216, a pan and zoom pane 218, an alarm pane 220, an action pane 222, a reference pane 224, a watch pane, a formula pane, a multi-mode selection pane, etc., wherein the supported window panes can be toggled on and off, undocked/re-docked, resized, and floated or moved anywhere on the desktop).

Claims 6, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge in view of Kordasiewicz and Jones as applied to Claims 1, 12, and 18 respectively above, and further in view of Hood et al. (US 2008/0082185 A1, published on 04/03/2008), hereinafter Hood.

Claim 6
Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 1 above and further discloses wherein while the application view is selected in the explorer view control bar  (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L; ¶¶ [0120] and [0122]-[0126]: operation of the selection input 315 serves to change the display type of navigation view/panel 310; in an artifact view display type (FIGS. 4A-4H and 4L), navigation view/panel 310 may be formatted to display one or more categories or subcategories of data artifacts, or both) (Jones, ¶ [0143]: the navigation pane 212 may display a large number of physical objects such as controllers, I/O cards, smart devices, legacy devices, as well as logical objects such as control strategies, areas, recipes, etc.; during operation, the user interface of the control studio application 38A or the explorer application 38B dynamically adjusts selections displayed in the navigation pane 212 based on the selection of controls in the ribbon 300 and/or controls displayed in the ribbon 300 based on the selection in the navigation pane 212; i.e., displaying various view categories in the navigation pane 212 based on selection of controls in the ribbon 300 similar to Kordasiewicz), the multiple optional rendering formats comprise at least a controller view that renders, as the content icons, nodes representing industrial control routines organized according to industrial controllers on which the routines execute  (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; blocks specifying the control application are contained within the Control Processor; the Control Levels act as a logically named container for control applications; the control levels provide a hierarchy structure following the IAS S88 standard; the control naming hierarchy implemented by IAS does not address the top two levels of the IAS S88 hierarchy, which begins with the "Area" and in addition to the IAS S88 hierarchy, three additional levels: blocks, parameters, and attributes are defined; every level of the naming hierarchy may contain blocks; ¶¶ [0336]-[0337]: the term CP refers to a control processor or other digital data processing apparatus suited for that function; ¶ [0011]: a hierarchy of processing and control equipment ("equipment entities") that can be used to model and control an automated manufacturing process; i.e., selecting Processors icon for viewing a hierarchy of entities/blocks specifying the control applications executed/contained within control processors used to model and control an automated manufacturing process) (NOTE: in the present invention, system execution view in FIG. 19b is the same as application controller view in FIG. 22a; hence, selecting Processors and Compounds icon in FIG. 68/95/113-115 of Eldridge are equivalent to display both system execution view and application controller view of the present invention) and an  (Eldridge, FIGS. 42-44, 68, 95, 113-115, and 120: ¶¶ [0011], [0391], and [1086]: a Network Hierarchy could display a view of the configuration from a System Definition point of view, showing a hierarchy of networks, nodes, stations, FBMs and 
Eldridge in view of Kordasiewicz and Jones fails to explicitly disclose one of view tabs/hierarchies is a HMI view tab/hierarchy1.
Hood teaches a system and a method relating to industrial control systems (Hood, ¶ [0001]), wherein one of view tabs/hierarchies is a HMI view tab/hierarchy (Hood, FIGS. 10-11; ¶¶ [0054]-[0056]: the authoring of the HMI faceplates for a module class or template involves creating a set of graphic displays, hooking them to the data defined in the modules interface, and defining the navigation between these displays in a HMI hierarchy; FIG. 1; ¶ [0022]: the HMI component 124 is adaptable to provide a desired view of the module 110 depending on the type of user or application involved as determined by an application component 150; ¶ [0024]: HMI component 124 can also be associated with an engine, server, client, editor tool or web browser although other type applications can be utilized).
a HMI view tab/hierarchy.  Motivation for doing so would facilitate the customization of faceplates from automatically generated default faceplates which the HMI author uses directly or more likely as a starting point for creating other customized screens.  Also, the user does not have to manually update the HMI faceplate; the system does it automatically (Hood, ¶¶ [0055]-[0056]).

Claim 16
	Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 12 above and further discloses wherein the receiving the selection of the explorer icon comprises receiving selection of an application view icon that selects the application view (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L; ¶¶ [0120] and [0122]-[0126]: operation of the selection input 315 serves to change the display type of navigation view/panel 310; in an artifact view display type (FIGS. 4A-4H and 4L), navigation view/panel 310 may be formatted to display one or more categories or subcategories of data artifacts, or both) (Jones, ¶ [0143]: the navigation pane 212 may display a large number of physical objects such as controllers, I/O cards, smart devices, legacy devices, as well as logical objects such as control strategies, areas, recipes, etc.; during operation, the user interface of the control studio application 38A or dynamically adjusts selections displayed in the navigation pane 212 based on the selection of controls in the ribbon 300 and/or controls displayed in the ribbon 300 based on the selection in the navigation pane 212; i.e., displaying various view categories in the navigation pane 212 based on selection of controls in the ribbon 300 similar to Kordasiewicz) (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1088]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; ¶¶ [0336]-[0337]: the term CP refers to a control processor or other digital data processing apparatus suited for that function) (NOTE: in the present invention, system execution view in FIG. 19b is the same as application controller view in FIG. 22a; hence, selecting Processors and Compounds icon in FIG. 68/95/113-115 of Eldridge are equivalent to display both system execution view and application controller view of the present invention), and in response to receiving selection of a controller view tab of the multiple tabs, rendering, on the explorer panel as the content icons, a list of industrial control programs of the industrial automation project organized according to industrial controllers on which the industrial control programs execute (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1109], [1991], and [1993]-[1996]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; blocks specifying the control application are contained within the Control Processor; the Control Levels act as a logically named container for control applications; the control levels provide a hierarchy structure following the IAS S88 standard; the control naming hierarchy implemented by IAS does not address the top two levels of the IAS S88 hierarchy, which begins with the "Area" and in addition to the IAS S88 hierarchy, three additional levels: blocks, parameters, and attributes are defined; every level of the naming hierarchy may contain blocks; ¶¶ [0336]-[0337]: the term CP refers to a control processor or other digital data processing apparatus suited for that function; ¶ [0011]: a hierarchy of processing and control equipment ("equipment entities") that can be used to model and control an automated manufacturing process; i.e., selecting Processors icon for viewing a hierarchy of entities/blocks specifying the control applications executed/contained within control processors used to model and control an automated manufacturing process) (NOTE: in the present invention, system execution view in FIG. 19b is the same as application controller view in FIG. 22a; hence, selecting Processors and Compounds icon in FIG. 68/95/113-115 of Eldridge are equivalent to display both system execution view and application controller view of the present invention); and in response to receiving selection of an  (Eldridge, FIGS. 42-44, 68, 95, 113-115, and 120: ¶¶ [0011], [0391], and [1086]: a Network Hierarchy could display a view of the configuration from a System Definition point of view, showing a hierarchy of networks, nodes, 
Eldridge in view of Kordasiewicz and Jones fails to explicitly disclose one of view tabs/hierarchies is a HMI view tab/hierarchy2.
Hood teaches a system and a method relating to industrial control systems (Hood, ¶ [0001]), wherein one of view tabs/hierarchies is a HMI view tab/hierarchy (Hood, FIGS. 10-11; ¶¶ [0054]-[0056]: the authoring of the HMI faceplates for a module class or template involves creating a set of graphic displays, hooking them to the data defined in the modules interface, and defining the navigation between these displays in a HMI hierarchy; FIG. 1; ¶ [0022]: the HMI component 124 is adaptable to provide a desired view of the module 110 depending on the type of user or application involved as determined by an application component 150; ¶ [0024]: HMI component 124 can also be associated with an engine, server, client, editor tool or web browser although other type applications can be utilized).
a HMI view tab/hierarchy.  Motivation for doing so would facilitate the customization of faceplates from automatically generated default faceplates which the HMI author uses directly or more likely as a starting point for creating other customized screens.  Also, the user does not have to manually update the HMI faceplate; the system does it automatically (Hood, ¶¶ [0055]-[0056]).

Claim 22
	Eldridge in view of Kordasiewicz and Jones discloses all the elements as stated in Claim 20 above and further discloses wherein the receiving the selection of the explorer icon comprises receiving selection of an application view icon that selects the application view (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L; ¶¶ [0120] and [0122]-[0126]: operation of the selection input 315 serves to change the display type of navigation view/panel 310; in an artifact view display type (FIGS. 4A-4H and 4L), navigation view/panel 310 may be formatted to display one or more categories or subcategories of data artifacts, or both) (Jones, ¶ [0143]: the navigation pane 212 may display a large number of physical objects such as controllers, I/O cards, smart devices, legacy devices, as well as logical objects such as control strategies, areas, recipes, etc.; during operation, the user interface of the control studio application 38A or dynamically adjusts selections displayed in the navigation pane 212 based on the selection of controls in the ribbon 300 and/or controls displayed in the ribbon 300 based on the selection in the navigation pane 212; i.e., displaying various view categories in the navigation pane 212 based on selection of controls in the ribbon 300 similar to Kordasiewicz), and the operations further comprise: 
in response to receiving selection of a controller view tab of the multiple tabs, rendering, on the explorer panel, a list of industrial control programs of the industrial automation project organized according to industrial controllers on which the industrial control programs execute (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1109] [1991], and [1993]-[1996]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; blocks specifying the control application are contained within the Control Processor; the Control Levels act as a logically named container for control applications; the control levels provide a hierarchy structure following the IAS S88 standard; the control naming hierarchy implemented by IAS does not address the top two levels of the IAS S88 hierarchy, which begins with the "Area" and in addition to the IAS S88 hierarchy, three additional levels: blocks, parameters, and attributes are defined; every level of the naming hierarchy may contain blocks; ¶¶ [0336]-[0337]: the term CP refers to a control processor or other digital data processing apparatus suited for that function; ¶ [0011]: a hierarchy of processing and control equipment ("equipment entities") that can be used Processors icon for viewing a hierarchy of entities/blocks specifying the control applications executed/contained within control processors used to model and control an automated manufacturing process) (NOTE: in the present invention, system execution view in FIG. 19b is the same as application controller view in FIG. 22a; hence, selecting Processors and Compounds icon in FIG. 68/95/113-115 of Eldridge are equivalent to display both system execution view and application controller view of the present invention); and 
in response to receiving selection of a  (Eldridge, FIGS. 42-44, 68, 95, 113-115, and 120: ¶¶ [0011], [0391], and [1086]: a Network Hierarchy could display a view of the configuration from a System Definition point of view, showing a hierarchy of networks, nodes, stations, FBMs and other hardware; controllers may be networked or otherwise connected to other computing apparatus that facilitate monitoring or administration; a hierarchy of processing and control equipment ("equipment entities") that can be used to model and control an automated manufacturing process; blocks specifying the control application are contained within the control processor in Control Levels; i.e., selecting nodes/servers/stations 1, 2, and 3 in Network Hierarchy, control applications executed/contained in processing and control equipment associated with each node/server/station can be displayed/viewed).
a HMI view tab/hierarchy3.
Hood teaches a system and a method relating to industrial control systems (Hood, ¶ [0001]), wherein one of view tabs/hierarchies is a HMI view tab/hierarchy (Hood, FIGS. 10-11; ¶¶ [0054]-[0056]: the authoring of the HMI faceplates for a module class or template involves creating a set of graphic displays, hooking them to the data defined in the modules interface, and defining the navigation between these displays in a HMI hierarchy; FIG. 1; ¶ [0022]: the HMI component 124 is adaptable to provide a desired view of the module 110 depending on the type of user or application involved as determined by an application component 150; ¶ [0024]: HMI component 124 can also be associated with an engine, server, client, editor tool or web browser although other type applications can be utilized).
Eldridge in view of Kordasiewicz and Jones, and Hood are analogous art because they are from the same field of endeavor, a system and a method relating to industrial control systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Hood to Eldridge in view of Kordasiewicz and Jones, wherein one of view tabs/hierarchies is a HMI view tab/hierarchy.  Motivation for doing so would facilitate the customization of faceplates from automatically generated default faceplates which the HMI author uses directly or more likely as a starting point for creating other customized .

Response to Arguments
Applicant’s arguments filed 09/27/2021 with respect to Claims 1, 12, and 18 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2013/0275908 A1 to Reichard, published on 10/17/2013, FIGS. 4-5; ¶ [0005], [0046], and Claim 6 for displaying different hierarchies of an industrial automation system in connection with different tabs.
        2 See, for example US 2013/0275908 A1 to Reichard, published on 10/17/2013, FIGS. 4-5; ¶ [0005], [0046], and Claim 6 for displaying different hierarchies of an industrial automation system in connection with different tabs.
        3 See, for example US 2013/0275908 A1 to Reichard, published on 10/17/2013, FIGS. 4-5; ¶ [0005], [0046], and Claim 6 for displaying different hierarchies of an industrial automation system in connection with different tabs.